           Case 1:21-cv-01074-CCB Document 12 Filed 05/28/21 Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

                                         Baltimore Division

THE ESTATE OF                                   *
DAMON R FISHER, et al.,
                                                *
         Plaintiffs,
                                                *       Civil Action No.: 1:21-cv-01074-CCB

v.                                              *

THE CITY OF ANNAPOLIS, et al.                           *

                                                *
         Defendants.
                                                *

     *      *          *    *      *       *        *       *     *       *       *       *         *

                          DEFENDANT CITY OF ANNAPOLIS’
                          MOTION TO DISMISS COMPLAINT
                 OR IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT

         Defendant City of Annapolis (the “City”), by counsel and pursuant to Rules 11(b),

12(b)(7), 19 and 56, but not 23, of the Federal Rules of Civil Procedure, submit this

memorandum of law in support of its Motion to Dismiss the complaint or, in the alternative, for

summary judgment. The claims in this action arise out of the same set of operative and

transactional facts brought by the same attorney against this same Defendant, as was litigated to

Consent Decree. Final judgment in that case in White Plaintiffs’ favor was entered by this Court’s

order of January 14, 2021 approving and entering Plaintiffs’ and Defendant City of Annapolis’

Joint Motion to Approve and Enter Consent Decree (ECF 69-1 in White).

         Plaintiffs and Plaintiffs’ Counsel enjoyed and continue to enjoy all the benefits of the

Consent Decree receiving the City’s payment of $900,000.00 as well as the benefit of the Consent

Decree’s equitable relief. The City timely filed its first Consent Decree Report on January 31,

                                                    1
            Case 1:21-cv-01074-CCB Document 12 Filed 05/28/21 Page 2 of 5



2021, and have engaged in significant actions intended to comply with the Consent Decree. This

case represents a bald attempt to relitigate the City’s pre-consent decree actions and is an

impermissible collateral attack on the enrolled Consent Decree in White, which is now res

judicata.

                       NOTICE OF PENDENCY OF OTHER ACTIONS

       The City asserts that the following lawsuits are all related pending actions in this Court:

     1. White, et al. v. City of Annapolis, et al., 1:19-cv-01442-CCB (White Consent Decree
        entered January 14, 2021) (the “White Lawsuit”),

     2. Estate of Damon Fisher, et al. v. City of Annapolis, et al., 1:21-cv-01074-CCB (Mr.
        Fisher’s Estate Survival Action filed May 3, 2021), and

     3. Johnson, et al. v. City of Annapolis, 1:21-cv-01120-CCB (Johnson Class Action filed
        May 7, 2021).

 Once settled, twice sued. As best put in the Estate of Mr. Fisher’s Complaint:

       This action comes in the wake of the settlement of White, et al. v. City of Annapolis, et
       al., which is still pending in this court, Case No. 1:19-cv-01442-CCB. Unfortunately, the
       prospective remedies voluntarily agreed to in the White consent decree came too late to
       prevent Mr. Fisher’s wrongful death.

 Estate of Mr. Fisher Complaint at 7 n. 2. The Johnson Class Action Complaint and’s authors

 appreciate that:

       At the simplest level, this case seeks to vindicate the rights of the approximately
       1,600 residents who were not party to the White case, and to compensate those
       individuals for the City’s blatant violations of those rights.

 Johnson Class Action Complaint at 3-4. The Court should note that there are no allegations of

 any City action after the effective date of the White Consent Decree, here January 14, 2021.

 Accordingly, the Estate of Damon Fisher, et al. v. City of Annapolis, et al., 1:21-cv-01074-CCB

 and Johnson, et al. v. City of Annapolis, 1:21-cv-01120-CCB must be dismissed as res judicata.




                                                  2
            Case 1:21-cv-01074-CCB Document 12 Filed 05/28/21 Page 3 of 5



                                     SUMMARY ARGUMENT

   I.        The White Consent Decree is Res Judicata and Prevents The Estate of Mr. Fisher
             Survival Action and the Johnson Class Action from Recovering Against This
             Defendant for Damages Arising Out of the Same Factual Transaction Governed by
             the White Consent Decree.

   II.       This Lawsuit Fails to Include Indispensable Parties including the White Plaintiffs and
             Plaintiffs’ Counsel, and the United States Department of Housing and Urban
             Development.

   III.      Ethically, Plaintiffs’ Counsel cannot Serve Three Masters, here the White Plaintiffs,
             The Estate of Mr. Fisher and the Johnson Class Action Plaintiffs.

   IV.       Plaintiffs’ Counsel Violates Rule 11 and the White Consent Decree by Suing Upon
             Pre-Consent Decree Action for The Estate of Mr. Fisher and the Johnson Class
             Action.

          The facts and applicable law supporting this Motion are more fully set forth in the

accompanying Memorandum of Points and Authorities.

                                                       CITY OF ANNAPOLIS
                                                       OFFICE OF LAW


                                               By:            /s/
                                                       D. Michael Lyles, City Attorney #13120
                                                       160 Duke of Gloucester St.
                                                       Annapolis, MD 21401
                                                       (410)-263-7954
                                                       (410)-268-3916
                                                       dmlyles@annapolis.gov


                                               By:             /s/
                                                       Joel Braithwaite, Assistant City Attorney
                                                       #28081
                                                       jabraithwaite@annapolis.gov




                                                   3
         Case 1:21-cv-01074-CCB Document 12 Filed 05/28/21 Page 4 of 5



                                CERTIFICATE OF SERVICE
        The undersigned attorney hereby certifies that, on May 28, 2021, a true and correct copy
of the foregoing Motion To Dismiss Amended Complaint Or In The Alternative, For Summary
Judgment was electronically filed, using the Court’s CM/ECF system, which caused a copy of this
report to be served upon Counsel of Record:

P. Joseph Donahue, Esquire
The Donahue Law Firm, LLC
18 West Street
Annapolis, Maryland 21401
pjd@thedonahuelawfirm.com
Attorney for Plaintiffs in White
Attorney for Plaintiffs in Johnson
Attorney for the Estate of Mr. Fisher

Lisa M. Sarro, Esquire
The Donahue Law Firm, LLC
18 West Street
Annapolis, Maryland 21401
lmsarro@thedonahuelawfirm.com
Attorney for Plaintiffs in White

Kathleen M. Hughes, Esquire
Amy B. Siegel, Esquire
Maryland Legal Aid – Anne Arundel County Office
P.O. Box 907
Annapolis, Maryland 21404
khughes@mdlab.org
asiegel@mdlab.org
Attorneys for Plaintiffs in White

Carrie Blackburn Riley, Esquire
Blackburn Riley, LLC
222 Courthouse Ct.
Baltimore, Maryland 21204
cbr@blackburnriley.com
Attorneys for Housing Authority of The City of Annapolis in White and the Estate of Mr. Fisher

Emanwel J. Turnbull
Peter A. Holland
914 Bay Ridge Rd. Ste 230
Annapolis, MD 21403
eturnbull@hollandlawfirm.com
peter@hollandlawfirm.com
Attorney for Plaintiffs in Johnson


                                               4
Case 1:21-cv-01074-CCB Document 12 Filed 05/28/21 Page 5 of 5




                                                /S/
                                  D. Michael Lyles
                                  Counsel for Defendant City of Annapolis




                              5
